Citation Nr: 1754681	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to August 4, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision which granted service connection for DDD of the lumbar spine and assigned a 0 percent rating effective October 9, 2007.  A subsequent rating decision increased that rating to 10 percent.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in April 2014.  The Board then remanded the matter for additional development in June 2014.  In September 2016, the Board issued a decision which, in relevant part, denied an initial rating higher than 10 percent for DDD of the lumbar spine for the period prior to August 4, 2011.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an Amended Joint Motion for Partial Remand (JMPR), the Court remanded the issue of an initial rating higher than 10 percent for DDD of the lumbar spine for the period prior to August 4, 2011, back to the Board in September 2017 for further action consistent with the terms of the JMPR.


FINDING OF FACT

Forward flexion of the lumbar spine was limited to 45 degrees by pain prior to August 4, 2011.



	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for degenerative disc disease of the lumbar spine have been met prior to August 4, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

The JMPR in this case states that the Board relied on an inadequate August 2009 VA examination when it determined the appropriate rating for the Veteran's lumbar spine DDD for the period prior to August 4, 2011.  It noted that this examination did not comply with 38 C.F.R. § 4.59, which requires testing for pain on active and passive range of motion in weight-bearing and nonweight-bearing situations.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  It states that the Board should obtain a Correia-compliant medical examination of the Veteran's back or explain why such an examination is not feasible.  

Unfortunately, obtaining a Correia-compliant examination today would not be fruitful as it would only provide findings relevant to current status of his lumbar spine condition, which is not on appeal, and would have no probative value in assessing the state of that disability prior to August 4, 2011, more than six years and three months ago.

The JMPR further noted that the August 2009 VA examination did not indicate where pain began during range of motion testing contrary to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  It states that the Board should, if necessary, obtain a medical opinion that opines on the functional loss or limitation of motion that the Veteran experiences during periods of pain or with repetitive use over a period of time.  

The Board regrets that the August 2009 VA examination was not adequate.  In order to avoid penalizing the Veteran for that inadequate examination, the Board finds that the appropriate action would be to utilize findings from the next closest adequate examination, which in this case was on August 4, 2011.  This examination was generated in close proximity to the period on appeal.  The Board finds that it would be more probative with respect to the severity of the Veteran's lumbar spine condition during that period than asking a current examiner to review the file and opine as to the specific degree measurement in which pain might have had its onset during range of motion testing in the August 2009 examination.

During the August 2011 VA examination, the Veteran had 80 degrees of forward flexion with the onset of pain at 45 degrees.  Forward flexion limited to 45 degrees by pain is consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  A higher 40 percent rating is not warranted as flexion is not shown to be limited to 30 degrees or less, and there is no ankylosis of the lumbar spine noted during the examination.

Because the JMPR made no reference to the inadequacy of the August 2011 VA examination, the Board finds that any such argument has been waived.  


ORDER

An initial 20 percent rating for degenerative disc disease of the lumbar spine is granted prior to August 4, 2011.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


